Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “excessive” in claim 1, lines 30 and 31 (in the recitations of “excessive outside air” and “excessive outside light”) is a relative term which renders the claim indefinite. The term “excessive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because it is not clear what degree of outside air or light would be considered to be excessive or in what way the generated guide allows a user to make such a determination of “excessive” air or light in the requisite “check”, the nature of the generated guide, the actions which it prescribes and thus the scope of the claim are found to be indefinite and are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0131504 A1 to Fadell et al. in view of US Publication No. 2003/0094006 A1 to Des Champs et al., and US Patent No. 5,228,306 to Shyu.

Fadell teaches limitations from claim 1 in figs. 3A and 9A, shown below, an air conditioner comprising: 
a display (316, ¶ 59); 
a storage (not explicitly taught, but required for the storage of operations and instructions recited by Fadell, such as in ¶ 65 with regard to operations of the processing system 360);
a sensor configured to sense the indoor temperature (“Two or more temperature sensors (not shown) are also located in the head unit 410 and cooperate to acquire reliable and accurate room temperature data” as taught in ¶ 68); and 

    PNG
    media_image1.png
    421
    532
    media_image1.png
    Greyscale

a processor (processing system 360) configured to: 
store information including at least one of power consumption information (used in determining energy use and savings as taught in ¶ 50 and 100-101) or time information (used to calculate time required to reach target temperature as taught in ¶ 125-126) which are required to increase or decrease an indoor temperature by a unit temperature according to an outdoor temperature (as taught in ¶ 136, the outdoor temperature may be an input used by the system in determining “time-to-target temperature”);
predict, based on a desired temperature being input, at least one of a first power consumption or a first required time for the indoor temperature to reach the desired temperature based on the information stored in the storage (as described in ¶ 125-126, the thermostat can determine and display the “estimated time interval 930 for reaching the setpoint temperature” and as taught in ¶ 101 it can determine “the amount of work, and therefore the amount of energy and cost, that is going to be expended by the HVAC system at the currently displayed setpoint value”), 

    PNG
    media_image2.png
    382
    537
    media_image2.png
    Greyscale

provide at least one of the first power consumption or the first required time through the display (with the time to reach the setpoint being displayed (at “estimated time interval 930” displayed over the numerals 920 which show the setpoint as shown in in fig. 9A) as taught in ¶ 122 and 125-126 and the energy being indicated to the user by “variations in color display” which “can be extremely useful in giving the user a ‘feel’ for the amount of work, and therefore the amount of energy and cost, that is going to be expended by the HVAC system at the currently displayed setpoint value.” as taught in ¶ 101.), and
based on the comparison result exceeding a predetermined error range (the time exceeding the maximum time as taught in ¶ 127), provides a guide on the indoor environment in which the air conditioner is positioned (by the blinking of the numerical or graphical display taught in ¶ 127 as a “guide”, which is taught to “indicate a warning or error to the user” and which is further taught in ¶ 60 to be “useful for troubleshooting” as taught in ¶ 60 by the different information which may be communicated via status codes or error codes.
Fadell further teaches the system determining a difference between the indoor temperature and the desired temperature and whether this difference is greater than or equal to a predetermined value, teaching differences in the display of the ambient and desired temperatures (such as color intensities) according to this comparison, but does not teach the air conditioner to be operated in a first or second mode depending on whether the difference is greater than or less than the predetermined value (¶ 150).  Des Champs teaches in ¶ 9 an air conditioning system in which three modes of operation are provided and controlled “depending on the difference between ambient air temperature and desired enclosed internal air temperatures with a fourth mode available for extremely cold ambient temperature”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Fadell to vary the operation of the system based on the air temperature difference in addition to displaying this difference in order to better respond to operating conditions in and around the conditioned space in order to ensure that the system operates with minimal need for user interaction or direct manual control, thus improving both comfort and convenience for the user.
Fadell does not teach the suggestion provided in response to a comparison result exceeding an error range “including changes to the indoor environment” and “guiding [the user] to check whether excessive outside air [or outside light] enters the indoor environment.  Shyu teaches in col. 7, lines 18-25, an air conditioning control apparatus in which, in response to conditions in the conditioned space, the controller may generate “a signal to actuate a warning device which uses sound, light, a diagram or other method to remind users to check and adjust the conditions of airtightness conditions (such as close the windows, or door, etc.) to avoid energy waste in air that leaks out to the exterior nonpurposely.”  (It is understood that an open window allows both internal air to flow out as taught by Shyu and external air to flow in a taught in claim 1, in addition to allowing a passage of external light through an open window or door as taught in claim 1.)   It would have been obvious to one of ordinary skill in the art at the time the application was field to modify Fadell with the window checking and closing instructions of Shyu to avoid the expense and loss of user comfort stemming from energy waste as taught in col. 7, lines 18-25 of Shyu.

    PNG
    media_image3.png
    453
    561
    media_image3.png
    Greyscale

Fadell teaches limitations from claim 3 in fig. 14, shown above, the air conditioner of claim 1, wherein the processor is further configured to: 
based on the indoor temperature being increased or decreased by a preset unit temperature, measure at least one of a second power consumption and a second required time which are consumed by the air conditioner for the indoor temperature to increase or decrease by the unit temperature (that is, performing the calculations discussed above in the rejection of claim 1 as the actual and setpoint temperatures are changed as taught in ¶ 138, “the computation is carried out continuously to account for continually changing inputs”), and
update the stored information based on at least one of the measured second power consumption or the measured second required time (as taught in ¶ 137, the model used in estimating time-to-target temperature is updated based on iterations of the estimation process as the model learns “the dependence of the outputs on the inputs using statistical methods and machine learning algorithms” such as “using a weighted mean of past observations, linear or non-linear regression, recursive filtering including Kalman filtering or other online or batch system identification methods for dynamical systems”.) 

Fadell teaches limitations from claim 4, the air conditioner of claim 3, wherein the processor is further configured to:
predict an indoor environment (particularly humidity, taught in ¶ 136 as an input of the model which predicts the time-to-target temperature) in which the air conditioner is disposed based on at least one of the second power consumption or the second required time (in the iterative computation discussed in ¶ 138), 
obtain at least one of power consumption information or time information corresponding to the predicted indoor environment (the estimated time-to-target temperature taught in ¶ 136 and the updates to the system model used to generate it taught in ¶ 137), and 
store at least one of the obtained power consumption information or the obtained time information in the storage (per the “learning” based on inputs taught in ¶ 137), and 
wherein the indoor environment comprises a humidity of an indoor space in which the air conditioner is disposed (as taught in ¶ 136). 
Regarding the teaching of claim 4 that the “indoor environment” may comprise “a degree of lighting” instead of humidity, Fadell teaches in ¶ 63 that the thermostat of his invention may include an ambient light sensor 370B which may be used for determining patterns of occupancy in the space to be conditioned and this occupancy schedule can be used in determining the target temperature behavior as taught in ¶ 132 which are likewise subject to the learning described both in ¶ 63 particularly regarding the ambient light sensor and ¶ 137 regarding the predictive model.)

Fadell teaches limitations from claim 5, the air conditioner of claim 1, wherein the processor is further configured to generate the comparison result (as discussed in the above rejection of claim 1), the generation of the comparison result comprising: 
based on the indoor temperature being increased or decreased by a predetermined unit temperature, obtaining a second power consumption or a second required time which are consumed by the air conditioner for the indoor temperature to increase or decrease by the unit temperature (that is, performing the calculations discussed above in the rejection of claim 1 as the actual and setpoint temperatures are changed as taught in ¶ 138, “the computation is carried out continuously to account for continually changing inputs”), and
comparing at least one of the second power consumption or the second required time with at least one of the power consumption information or the time information (as taught in ¶ 127, the time information includes a maximum time which may be displayed if it is determined that the system is not capable of achieving the target temperature and may result in a blinking indication to indicate an error or warning.)

Fadell teaches limitations from claim 10 in fig. 14, shown above, the air conditioner of claim 1, 
wherein the processor (360) predicts at least one of the first power consumption or the first required time by using a model learned based on a learning algorithm (the system model taught ¶ 136 to take various inputs from the system in producing the estimated time, including past operating data relating to the elapse of time), 
wherein the model is trained based on at least one of the power consumption information, the time information, or an indoor environment in which the air conditioner is disposed (as taught in ¶ 136 and 137, the model learns “the dependence of the outputs on the inputs using statistical methods and machine learning algorithms”, these inputs including the indoor humidity and estimated time prediction), and 
wherein the indoor environment comprises a humidity of an indoor space in which the air conditioner is disposed (as taught in ¶ 136.) 

Fadell teaches limitations from claim 11, the air conditioner of claim 10, wherein the model is re-trained based on obtained information when at least one of power consumption information or time information corresponding to the predicted indoor environment are obtained (as taught in ¶ 137 and 138, the computation is carried out continuously in response to changing inputs and includes machine learning of the processor to better map inputs and outputs of the system.) 

Fadell teaches limitations from claim 13, the air conditioner of claim 1, wherein the processor (360) is further configured to, based on the indoor temperature reaching the desired temperature (as taught in ¶ 100 and 101, the difference between the current and desired temperature may be used to communicate the amount to work and energy required by the system), provide accumulated power consumption information through the display (as taught in ¶ 102, if the amount of energy used is accurately known, it can be displayed to the user instead of or in combination with colors to indicate such data.) 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell, Des Champs, and Shyu as applied to claims 1 and 14 above and further in view of US Patent No. 9,209,652 B2 to Imes et al.

Fadell teaches limitations from claim 2 in fig. 3A, shown above, the air conditioner of claim 1, further comprising: 
a communication unit (wireless communications system 366), 
wherein the processor (360) is further configured to: 
receive outdoor temperature information corresponding to the outdoor temperature an area in which the air conditioner is disposed (as taught in ¶ 136, the outdoor temperature may be an additional input used by the system in determining “time-to-target temperature”), and 
predict at least one of the first power consumption or the first required time based on the received outdoor temperature information or the indoor temperature. 
Fadell teaches the wireless communication system of his invention communicating with “other thermostats or HVAC system components” but does not specifically teach the unit receiving outdoor temperature information.  Imes teaches in claim 19 of his disclosure a control system for a climate control system, the control system including a wireless thermostat communicating with a wireless thermometer positioned for measuring an outside temperature which is used in calculating data pertaining to the performance of the climate control system.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Fadell with the wireless outdoor temperature sensor of Imes because Imes teaches in col. 1, lines 29-35 that outside air temperature including the season are dynamic factors affecting the temperature of the space to be controlled by the thermostat and teaches in col. 5, lines 11-13 that the use of wireless thermometers makes positioning of such sensors easier as there is no need for power and control wires to connect to the thermostat.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell, Des Champs, and Shyu as applied to claim 1 above, and further in view of US Publication No. 2016/0054021 A1 to Lee et al.

Regarding claims 8 and 9, Fadell does not teach the storage of a use history including operating mode based on indoor temperature and/or desired temperature and using this history to obtain a user dependent mode and temperature as recited in claim 8 or the processor obtaining the user dependent mode and temperature for the present time as recited in claim 9.  Lee teaches in ¶ 37, a method and apparatus for scheduling temperature control by a temperature control apparatus (100) and associated indoor equipment (120) to schedule an operation including a temperature of indoor equipment based on stored information including “operating information” which “may refer to an operating status of the indoor equipment 120, an operating pattern of the indoor equipment 120 according to a user or equipment location, an operating history within a certain period of time, and the like” as taught in claim 8.  Lee further teaches in ¶¶ 58-60 that this temperature history and operating patter may be used to generate continuous temperature control without requiring real-time input from the user and that the temperature settings of historically used modes may be used to determine settings for present operation as taught in claim 9.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Fadell with the stored thermostat activity and associated control and scheduling of Lee in order to improve user comfort and convenience by varying control of the air conditioning system to better respond to instant operating conditions without requiring constant user input regarding such conditions as taught in ¶ 58 of Lee.
Further regarding claim 8, it is noted that the energy consumption and time-to-target temperature of Fadell are taught to be determined for new modes as they are set and adjusted (¶ 101 and 124-125) thus teaching the step recited in claim 8 of predicting these parameters for the user dependent temperature and mode.

Response to Arguments
Applicant’s arguments, filed 13 June 2022, with respect to the rejection(s) of claim 1 (and the subject matter of cancelled claims 7 and 12 which have been added thereto) have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fadell, Des Champs, and Shyu.

Particularly, applicant argues on pp. 7-8 of the reply that the amended title overcomes the rejection thereto presented in the Non-Final Rejection of 16 February 2022 by adding teachings of the air conditioner providing information of the time and/or power required to reach a desired temperature. 
In response, examiner agrees and this objection has been withdrawn.

Applicant argues on pp. 8-11 o the reply that the amendment to instant claim 10 overcomes the rejection of this claim under 35 U.S.C. 112(a) regarding the lack of written description with regard to “an artificial intelligence (AI) model” recited in this claim, noting the removal of this language for the claim as amended.
In response, examiner agrees and this rejection has been withdrawn.

Applicant argues on pp. 15-17 that neither Fadell nor Hatch teaches the limitations added to claim 1 by amendment, these limitations being drawn from cancelled claims 7 and 12.
In response, examiner agrees and claim 1 does not stand rejected as being obvious over the combination of Fadell and Hatch.  However, the teachings of Des Champs (which teaches an air conditioning system switching modes based on a comparison of measured and desired temperatures) are presented in demonstrating the obviousness of the limitations added to claim 1 from claim 12 and the teachings of Shyu which teaches an air conditioning controller providing instructions to a user to both check and adjust conditions contributing to the airtightness of a conditioned space (such as the opening or closing of a window) with greater specificity than Hatch are presented in demonstrating the obviousness of the limitations added to claim 1 from claim 7.  Applicant’s attention is directed to the new grounds of rejection set forth above based on this combination of references.
In is noted that, because neither Des Champs nor Shyu was previously relied upon in rejecting the respective limitations when they were previously presented as dependent claims and because the rejection of the subject matter of claim 7 (now in claim 1) as being indefinite under 35 U.S.C. 112(b) set forth above were not previously presented when these limitations were presented as dependent claims, this rejection is made Non-Final.

Applicant argues on pp. 17-19 that various dependent claims which depend from claim 1 are allowable for their dependency.
In response, examine disagrees, directing attention both to the rejection of independent claim 1 and those of the respective dependent claims set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	26 July 2022


/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763